Title: James Leitch to Thomas Jefferson, 25 December 1817
From: Leitch, James
To: Jefferson, Thomas


                    
                        Sir,
                        Charlottesville
Decr 25th 1817
                    
                    Enclosed is a Copy of the Subscription papers which I held—Dabny Minor has returned his to me it being only a Copy of mine with a few Original subscribers which are Included in the Copy now sent I have retained it with the others
                    Those I have seen that were willing to engage in forming a Company to establish a Stocking-Weaver here on the terms proposed by Mr Lee consider the proposals made by the Swiss so exorbitant that they wish to decline. I think in Mr Lee’s Letter to you he said the Board would be only two Dollas P Week & in his other which I now  Return you he says on a Consultation with his principal Swiss that they think the apprentice Ought to pay his own Board without any Mention of a Tuition Fee. as to the difference in Board  I would see it paid rather than we should fail but as to the Fee I fear we cannot raise Funds
                    
                        yours respectfully
                        Jas Leitch
                    
                